IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00059-CV

WILMER L. "BILL" WARD,
                                                                     Appellant
v.

TRAVIS HERRING, SHELLE HERRING HONEYCUTT,
AND CLAUDIA HERRING BABB,
                                         Appellees



                           From the 87th District Court
                            Limestone County, Texas
                             Trial Court No. 27,479-A


                          MEMORANDUM OPINION


      Appellant has filed a motion to dismiss this appeal. Appellees have not filed a

response. Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed August 11, 2010
[CV06]